Case 2:20-cv-00698 Document 1-1 Filed 10/21/20 Page 1 of 31 PagelD #: 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
     

 

 

LYNOD LINOWA
ISALLV AdOD V
bcm. 00°07$ JO LIN AHL NI SAA NO DAS YOd SOSAM ‘al a
| OCOC/STIO| WOUs G.Oae AOLOANI - Sluswns0q Sunioddng “te a pease oer
00°0¢$ JO LIV SHL NI SAAC | 00°07$ JO LINV AHL NI SdAd NO DAS YOd SOSAM ai Runtoddne, ri
- meses NO DAS AOd SOSAM WOU COUN FDIOANI WOU GOde FDIOANI ~ ssuawnsog Buysioddng ws ee = ‘ “
SOSAM Ad 0@0Z/7Z/6
O702/S7/6 NO O93 SNI OTHE. LSaM NO CAS LNIWIdINOO ay-a jentusues] | TUL!
ke 72 SNOWWNS dO N.LAY AOIAUAS - wmMaY astArag
SOSAN SOSAM AG 0207/ZZ/6
{ O02/S7/6; AA O207/ZZ/6 NO OD SNI ATAIALSAM NO GAS NO 09 SNI (THIALSAM NO GAS LNIVTdWOO ata} WINDY BAIS I-1f}
LNIVTd NOD 8 SNOWANS JO N.LAY ADIANAS! = SNOWIWAS 4O N.LAY ADIANAS - WmMsy so1AL0¢
O7OT/S 1/6 iureydw05 ad suourung } SI
__. OZOZ/S 1/G qurejduio5 aY-7 jentusuriy Fi i
OZOC/S 1/6) JUSUII}ZIG UOBULOJU] ased [LAI quledwes apy-q quawinsog sumoddns ¢-{
OZOZ/S 1/6 wutefdwioD syynureyg iureyda0D a{u-d : jurejdiwe5 zt
OZ0C/S 1/6} yureydiuog 3{Q-q | WusWa}eIg UORUUOjUT aseD [LAID

 

 

 

od LUlibe

 

 

Aueduio> aaueinsuy prayisayy “A sujaer query AueH 1aJAIS

WHQNg = -Jans] Aquinas yenUOD radAj-qns asep [AID addy asez

uado "sNqe2is 0702/S1/6 7848q pajeaip uosdwious wenn ragpnr
9£-7-0Z0Z-£0-99— :4aquuiny ase} 3U0dg - £0 “AquNOD PNIND NOD

Wolf

HMABEO ZINDGID AtuUNSO BauUucEOR

SZELZ 69S rOEe

SO°'Ok O2OZ/1LA2/OL

1O0'’d Sedc#H
Case 2:20-cv-00698 Document 1-1 Filed 10/21/20 Page 2 of 31 PagelD #: 6

 

 

 

AND

BORDAS

ATTORNEYS, PLLC

1358 National Road
Wheeling, WV 26003

*  t:304-242-8410

f 304-242-3936

106 East Main Street

St. Clairsville, OH 43950
t 740-695-8141

t 740-695-6999

526 7th Street
Moundsville, WV 26041
t 304-845-5600

£ 304-845-5604

One Gateway Center
420 Ft. Duquesne Blvd.
Suite 1800

Pittsburgh, PA 15222

t 412-502-5000

f 412-709-6343

bordaslaw.com

 

 

 

  

IN THE CIRCUIT COURT OF BOONE COUNTY, WEST VIRGINIA

HARRY FRANK JAVINS, JR. and
ELAINE J. JAVINS, husband and wife,

 

Plaintiffs,
Vv, Civil Action No.
WESTFIELD INSURANCE COMPANY, Judge
Defendant.
COMPLAINT

NOW COME the Plaintiffs, Harry Frank Javins, Jr. and Elaine J. Javins, husband
and wife, who for their Complaint against Defendant, Westfield Insurance Company,
state as follows:

1. The Plaintiffs, Harry Frank Javins, Jr. and Elaine J. Javins (hereinafter
“Plaintiffs”), are husband and wife, and are residents of Boone County, West Virginia.

2. Plaintiffs owned a home located at 459 Second Street, Madison, Boone
County, West Virginia (hereinafter referred to as ‘The Home”).

3. The Defendant, Westfield Insurance Company (hereinafter “Westfield”), is
an Ohio corporation licensed to conduct business in the State of West Virginia and
authorized to issue policies of insurance in the State of West Virginia.

4. On or about May 23, 2019, a fire occurred at The Home which resulted in
substantial physical damage to the home and the personal property owned by Plaintiffs.

5. Following the May 23, 2019 fire, Plaintiffs received a Notice of
Condemnation and Order to Vacate the Premises due to the substantial damage to The

Home and personal property on the premises.

 
Case 2:20-cv-00698 Document 1-1 Filed 10/21/20 Page 3 of 31 PagelD #: 7

6, At the time of the May 23, 2019 fire, The Home and the Plaintiffs’ personal
property were insured through a Westfield policy bearing Policy No. HOP 2164093, with
effective dates of May 29, 2018 through May 29, 2019 (hereinafter “The Policy”). The
Policy is not attached to this Complaint inasmuch as it is already in the possession of
Westfield.

7. The Plaintiffs presented timely claims to Westfield for the damage to The
Home and their personal property which resulted from the May 23, 2019 fire,

8, Westfield has illegitimately refused to pay the Plaintiffs all of the benefits
to which they are entitled under the Westfield Policy insuring The Home and their
personal property.

9. On December 23, 2019, seven months after The Home and the Plaintiffs’
personal property were destroyed by fire, Westfield issued two letters to Plaintiffs, one
addressed to Plaintiff Harry Frank Javins, Jr. (hereinafter “Plaintiff-Husband”) and one
addressed to Plaintiff Elaine J. Javins (hereinafter “Plaintiff-Wife”).

10. In the December 23, 2019 letter addressed to Plaintiff-Husband, Westfield
asserted that the fire had been caused by arson and that the arson had been committed
by Plaintiff-Husband, that  Plaintiff-Husband intentionally concealed and/or
misrepresented material facts, engaged in fraudulent conduct, and/or made false
statements related to his claim and, therefore, the damages caused by the fire would
not be compensable under The Policy.

11. In the December 23, 2019 letter addressed to Plaintiff-Wife, Westfield
again asserted that the fire had been caused by arson committed by Plaintiff-Husband,

and informed Plaintiff-Wife that Westfield would only be issuing a check in the amount

2

 

 

 
Case 2:20-cv-00698 Document 1-1 Filed 10/21/20 Page 4 of 31 PagelD #: 8

of $130,000.00, payable to Plaintiff-Wife and to the mortgagee, Premier Bank, for The
Home, which constituted Plaintiff-Wife’s one-half interest in the property covered at the
time of the loss.

12. In March of 2020, Plaintiffs submitted to Westfield a full inventory of all
personal property that was destroyed as a result of the May 23, 2019 fire.

13. On March 24, 2020, Westfield sent a letter to Plaintiff-Wife instructing her
to identify on the inventory form whether the items claimed were martial property, pre-
marital property or gifts which were solely Plaintiff-Wife’s property.

14. On April 13, 2020, Plaintiff-Wife wrote to Westfield informing Westfield
that the inventory form Plaintiffs were required to submit did not request Plaintiffs to
specify the type of property and that all destroyed property was martial property.

15. On May 26, 2020, Westfield sent another letter to Plaintiff-Wife stating
that in order for Westfield to evaluate Plaintiff-Wife’s personal property claim, Plaintiff-
Wife needed to provide invoices, receipts, owner manuals or other supporting
documents.

16. On June 13, 2020, Plaintiff-Wife, again, wrote to Westfield informing
Westfield that all the personal property at The Home was destroyed by the May 23,
2019 fire, and Plaintiffs subsequently had no invoices, photographs, and/or receipts of
the personal property destroyed.

17. By letter dated July 6, 2020, Westfield informed Plaintiff-Wife that it would
pay $61,872.07 for the destroyed martial personal property, which amount Westfield

indicated was one-half of the actual cash value of the destroyed personal property.

 

 

 
Case 2:20-cv-00698 Document 1-1 Filed 10/21/20 Page 5 of 31 PagelD #: 9

18. Westfield did not make any additional offers to compensate Plaintiffs for
the full value of the damage to The Home or for Plaintiffs’ personal property that was
lost in the fire, and continued to refuse to make any offer to pay for Plaintiff-Husband’s
interest in The Home or his personal property.

19. Asa result of Westfield’s illegitimate and unfounded accusations and its
refusal to pay Plaintiffs’ claim in full, Plaintiffs were forced to hire counsel to represent
and protect their interests.

20. On August 5, 2020, Plaintiffs, through counsel, informed Westfield that
Plaintiffs would release Westfield from all liability and Plaintiffs would not be charged
any attorney fee if Westfield would simply pay all benefits due and owing to Plaintiffs
' under The Policy.

21. Westfield has yet to respond to Plaintiffs’ request that Westfield tender all
policy benefits due and owing to Plaintiffs.

COUNT I —- BREACH OF CONTRACT

22. The Plaintiffs reallege and incorporate by reference each of the foregoing
paragraphs of their Complaint as if specifically set out herein.

23. At all relevant times, the Plaintiffs were insured through Westfield, under
a Westfield policy of insurance bearing Policy No. HOP 2164093, and all premiums due
and owing on this Policy were paid in full as of May 23, 2019.

24. The Westfield Policy No. HOP 2164093 provided coverage to the Plaintiffs
for losses at The Home for the Plaintiffs’ personal property located at The Home.

25. Plaintiffs presented a timely claim to Westfield, under Policy No. HOP

2164093 for the loss of The Home and for their personal property resulting from the

4

 

 

 
Case 2:20-cv-00698 Document 1-1 Filed 10/21/20 Page 6 of 31 PagelD #: 10

 

 

 

 

May 23, 2019 fire, and Plaintiffs have complied with all of the requirements and
provisions included in Policy No. HOP 2164093.

26. Plaintiffs are entitled under Policy No. HOP 2164093 to recover additional
benefits due and owing for the loss of The Home and for the loss of their personal
property as a result of the May 23, 2019 fire.

27. Westfield has refused to pay the Plaintiffs the full measure of benefits due
and owing under Policy No. HOP 2164093 for Plaintiffs’ losses.

28. The failure to pay all benefits due and owing under Policy No. HOP
2164093 for Plaintiffs’ loss of The Home and their personal property constitutes a breach
of contract for which Westfield is liable, together with interest, costs and attorney fees.

COUNT II — BAD FAITH

29. The Plaintiffs reallege and incorporate by reference each of the foregoing
paragraphs of their Complaint as if specifically set out herein.

30. Implied in the policy of insurance issued by Westfield Policy No. HOP
2164093 was a covenant requiring Westfield to adjust, evaluate and negotiate the
Plaintiffs’ claims fairly and in good faith.

31. Westfield breached the implied covenant of good faith and fair dealing in
connection with its handling of Plaintiffs’ claims for the damage to The Home and
personal property resulting from the May 23, 2019 fire.

32. Westfield, by and through its agents, representatives, and/or employees,
failed to undertake reasonable efforts to investigate, negotiate and adjust the Plaintiffs’
claims for the damage to The Home and personal property resulting from the May 23,

2019 fire.

 
Case 2:20-cv-00698 Document 1-1 Filed 10/21/20 Page 7 of 31 PagelID #: 11

 

 

33. Westfield, by and through its agents, representatives, and/or employees,
failed to reasonably and timely pay the benefits due and owing to the Plaintiffs under
Policy No. HOP 2164093 for the damage to The Home and personal property resulting
from the May 23, 2019 fire.

34. Westfield illegitimately and unjustifiably accused Plaintiff-Husband of
arson in connection with the May 23, 2019 fire in an effort to intimidate the Plaintiffs
and discourage them from pursuing all insurance policy benefits to which they were
entitled.

35. Asa result of Westfield’s breach of the implied covenant of good faith and
fairing dealing, the Plaintiffs were forced to incur expenses and costs, including
attorneys’ fees, to pursue their claims for the damage to The Home and personal
property resulting from the May 23, 2019 fire.

36. As a further result of Westfield’s breach of the implied covenant of good
faith and fair dealing, the Plaintiffs experienced inconvenience, aggravation, annoyance,
anxiety, humiliation, embarrassment, fear, worry, concern and/or other mental and
emotional distress.

37. Westfield intentionally and/or with a conscious disregard for the rights of
the insureds, failed to fulfill the obligations created by the implied covenant of good
faith and fair dealing inherent in Policy No. HOP 2164093.

38.  Westfield’s conduct in connection with its handling of the Plaintiffs’ claims
for the damage to The Home and their personal property resulting from the May 23,
2019 fire was illegitimate, intentional, without basis in law or fact and done with a

malicious and/or conscious disregard for the rights of the Plaintiffs.

6

 
Case 2:20-cv-00698 Document 1-1 Filed 10/21/20 Page 8 of 31 PagelD #: 12

 

 

39. The acts and omissions of Westfield by and through its agents,
representatives, and/or employees, in the handling of the Plaintiffs’ claims for the
damage to The Home and their personal property resulting from the May 23, 2019 fire
were so outrageous that the Plaintiffs are entitled to recover punitive damages from
Westfield in order to punish it and to deter it, and other insurance companies, from
engaging in similar conduct in the future.

COUNT ITI — UNFAIR CLAIMS SETTLEMENT PRACTICES

40. The Plaintiffs reallege and incorporate by reference each of the foregoing
paragraphs of their Complaint as if specifically set out herein.

41, The acts and omissions of Westfield, by and through its agents,
representatives, and/or employees in the handling of the Plaintiffs’ claims for the
damage to The Home and their personal property resulting from the May 23, 2019 fire,
violate multiple provisions of Title 114, Series 14 of the Legislative Rules of Insurance
Commissioner of the State of West Virginia.

42. The acts and omissions of Westfield, by and through its agents,
representatives, and/or employees in the handling of the Plaintiffs’ claims for the
damage to The Home and their personal property resulting from the May 23, 2019 fire,
violated W.Va. Code § 33-11-4(9) in at least the following particulars:

a, Failing to adopt and implement reasonable standards for the
prompt and proper investigation of claims arising under insurance

policies;

 
Case 2:20-cv-00698 Document 1-1 Filed 10/21/20 Page 9 of 31 PagelD #: 13

 

b. Not attempting in good faith to effectuate a prompt, fair and
equitable settlement of the Plaintiffs’ claims when liability had
become clear;

C. Failing to acknowledge and act reasonably promptly upon
communications with respect to claims arising under the insurance
policy;

d. Refusing to pay claims without conducting a reasonable
investigation based upon all available information; and

e, Failing to promptly provide a reasonable explanation for the basis
in the insurance policy in relation to the facts or applicable law for
denial of a claim or for the offer of a compromise settlement.

43. The acts and omissions of Westfield, by and through its agents,
representatives, and/or employees in the handling of the Plaintiffs’ claims for the
damage to The Home and their personal property resulting from the May 23, 2019 fire,
were committed and/or performed with such frequency as to indicate a general business
‘practice.

44. The acts and omissions of Westfield, by and through its agents,
representatives, and/or employees in the handling of the Plaintiffs’ claims for the
damage to The Home and their personal property resulting from the May 23, 2019 fire,
were intentional, willful and outrageous in character and were done in bad faith and/or
with conscious disregard of the Plaintiffs’ rights.

45. The acts and omissions of Westfield by and through its agents,

representatives, and/or employees in the handling of the Plaintiffs’ claims for the

8

 

 
Case 2:20-cv-00698 Document 1-1 Filed 10/21/20 Page 10 of 31 PagelID #: 14

continue into the future.

caused the Plaintiffs to incur substantial costs, expenses, and attorney fees.

engaging in similar conduct in the future.

and such other relief as this Court deems proper.

 

 

damage to The Home and their personal property resulting from the May 23, 2019 fire,
caused the Plaintiffs to sustain severe emotional distress, mental anguish,
inconvenience, annoyance, humiliation, embarrassment, aggravation, fear, worry,

concern, anxiety and other general damages, some of which are reasonably certain to

46. The acts and omissions of Westfield, by and through its agents,
representatives, and/or employees in the handling of the Plaintiffs’ claims for the

damage to The Home and their persona! property resulting from the May 23, 2019 fire,

47. The acts and omissions of Westfield, by and through its agents,
representatives, and/or employees in the handling of the Plaintiffs’ claims for the
damage to The Home and their personal property resulting from the May 23, 2019 fire,
were so outrageous that the Plaintiffs are entitled to recover punitive damages from

Westfield in order to punish it and deter it, and other insurance companies, from

WHEREFORE, Plaintiffs, Harry Frank Javins, Jr. and Elaine J. Javins, seek
judgment against the Defendant, Westfield Insurance Company, for all benefits due to
them pursuant to Policy No. HOP 2164093 and for compensatory and punitive damages
in an amount within the jurisdiction of this Court to be determined by a jury, pre-
judgment and post-judgment interest, attorney fees and costs expended in this action,

any other specific or general relief as may become apparent as this matter progresses,

 
Case 2:20-cv-00698 Document1-1 Filed 10/21/20 Page 11 of 31 PagelD #: 15

 

 

By:

A TRIAL BY JURY IS DEMANDED ON ALL ISSUES.

HARRY FRANK JAVINS, JR. and ELAINE J.
JAVINS, Husband and Wife, Plaintiffs

Tr

SCOTT S. BLASS (#4628)
JUSTIN J. SELEP (#13771)
BORDAS & BORDAS, PLLC
1358 National Road
Wheeling, WV 26003
Telephone: (304) 242-8410
SBlass@bordaslaw.com

JSelep@bordaslaw.com

and

CHRISTOPHER HEAVENS (#5776)
HEAVENS LAW FIRM, PLLC

2438 Kanawha Boulevard, East
Charleston, WV 25337
Telephone: (304) 346-0464
Chris@heavenslaw.com
Co-Counsel for Plaintiffs

10

 
Case 2:20-cv-00698 Document 1-1 Filed 10/21/20 Page 12 of 31 PagelD #: 16

COVER SHEET

 

 
   

IN THE CIRCUIT COURT OF BOONE COUNTY WEST VIRGINIA
Harry Frank Javins v. Westfield Insurance Company

. . |_| Business iv Individual . [vi Business [Individual
First Plaintiff: — _ First Defendant: a _
' |Government | Other [| Government [| Other
Judge: William Thompson

 

 

 

 

 

Case Type: Civil Complaint Type: Contract

Origin: iv Initial Filing [_|Appeal from Municipal Court [— | Appeal from Magistrate Court
Jury Trial Requested: vlYes [ |No Case will be ready for trial by: 9/15/2021

Mediation Requested: [ lY¥es [¥INo

Substantial Hardship Requested: | |Yes [¥/No

 

(_} Do you or any of your clients or witnesses in this case require special accommodations due to a disability?
[_] Wheelchair accessible hearing room and other facilities
[_| Interpreter or other auxiliary aid for the hearing impaired
[_} Reader or other auxiliary aid for the visually impaired
|_| Spokesperson or other auxiliary aid for the speech impaired

[) Other:

 

|_| J am proceeding without an attorney

[v] I have an attorney: Scott Blass, 1358 National Rd, Wheeling, WV 26003

 
Case 2:20-cv-00698 Document1-1 Filed 10/21/20 Page 13 of 31 PagelD #: 17

 

 

 

 

Name: Westfield Insurance Company

Address: John Batchelder One Park Circle, Westfield Center OH 44251

Days to Answer: 30 Type of Service: Secretary of State - Certified - Including Copy Fee

 
Case 2:20-cv-00698 Document1-1 Filed 10/21/20 Page 14 of 31 PagelD #: 18

Office of the Secretary of State
Building 1 Suite 157-K
7900 Kanawha Blvd E.
Charleston, WV 25305

 

" Jiealiw 20 ey Nrrerraenee
Mac Warner
Secretary of State
State of West Virginia
Fhone: 304-558-6000
886-767-8683
Visit us online:
BOONE COUNTY CIRCUIT COURT WWW. W¥S08.COM
Boone County Courthouse
200 State Street
Madison, WV 25130-1189
Control Number: 263460 Agent: John Batchelder
Defendant: WESTFIELD INSURANCE COMPANY County: Boone
One Park Circle Civil Action: 20-C-76

Westfield Center, OH 44251 US
Certified Number: 92148901125134100002767621

Service Date: 9/22/2020

| am enclosing:
1 summons and complaint

which was served on the Secretary at the State Capitol as your statutory attorney-in-fact. According to law, | have accepted
service of process in the name and on behalf of your authorized insurance company.

Please note that this office has no connection whatsoever with the enclosed documents other than to accept service of
process in the name and on behalf of your authorized insurance company as your attomey-in-fact, Please address any
questions about this document directly to the court or the plaintiffs attorney, shown in the enclosed paper, not to the

Secretary of State's office.
Sincerely,
AADPLEA.
7Yae je
Mac Warner

Secretary of State
Case 2:20-cv-00698 Document1-1 Filed 10/21/20 Page 15 of 31 PagelD #: 19

RETURN

West Virginia E-Filing Notice

CC-03-2020-C-76

 

Judge: William Thompson

To: Westfield Insurance Company
John Batchelder
One Park Circle
Westfield Center, OH 44251

 

NOTICE OF FILING

 

IN THE CIRCUIT COURT OF BOONE COUNTY, WEST VIRGINIA
Harry Frank Javins v. Westfield Insurance Company
CC-03-2020-C-76

The following complaint was FILED on 9/15/2020 3:25:38 PM:

Notice Date: 9/15/2020 3:25:38 PM

Sue Zickefoose

CLERK OF THE CIRCUIT
Boone

200 State Street, Suite 202
MADISON, WV 25130

(304) 369-7321

sue.zickefoose@courtswv.gov
Case 2:20-cv-00698 Document 1-1 Filed 10/21/20 Page 16 of 31 PagelD #: 20

—

* »
8

. SUMMONS

TT

 

 

IN THE CIRCUIT OF BOONE WEST VIRGINIA
Harry Frank Javins v. Westfield Insurance Company

Service Type: Secretary of State - Certified - Including Copy Fee

NOTICE TO: Westfield Insurance Company, John Batchelder, One Park Circle, Westfield Center, OH 44251

THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR
RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR
DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR
HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE OPPOSING PARTY’S ATTORNEY:

Scott Blass, 1358 National Rd, Wheeling, WV 26003

THE ANSWER MUST BE MAILED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO YOU OR A JUDGMENT
BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT.

 

 

 

 

SERVICE:
9/15/2020 3:25:38 PM /s/ Sue Zickefoose
Date Clerk
RETURN ON SERVICE:

(_] Return receipt of certified mail received in this office on

 

(J I certify that I personally delivered a copy of the Summons and Complaint to

 

 

[_]Not Found in Bailiwick

 

 

Date Server's Signature
Case 2:20-cv-00698 Document1-1 Filed 10/21/20 Page 17 of 31 PageID #: 21

*

‘COVER SHEET

 

 

GENERAL INFORMATION

 

IN THE CIRCUIT COURT OF BOONE COUNTY WEST VIRGINIA
Harry Frank Javins v. Westfield Insurance Company

 

 

 

 

 

[_]Business Individual . Business Individual

First Plaintiff: First Defendant: 2
[]Government [[]Other ClGovemment [Other

Judge: William Thompson

Case Type: Civil Complaint Type: Contract

Origin: [v] Initial Filing [_]Appeal from Municipal Court ([]Appeal from Magistrate Court

Jury Trial Requested: M]Yes [JNo Case will be ready for trial by: 9/15/2021

Mediation Requested: L}Yes |¥|iNo

Substantial Hardship Requested: []Yes [¥JNo

 

(-] Do you or any of your clients or witnesses in this case require special accommodations due to a disability?
[_] Wheelchair accessible hearing room and other facilities
(-] Interpreter or other auxiliary aid for the hearing impaired
[-] Reader or other auxiliary aid for the visually impaired
(-] Spokesperson or other auxiliary aid for the speech impaired

[7] Other:

 

(-] 1 am proceeding without an attomey

I have an attorney: Scott Blass, 1358 National Rd, Wheeling, WV 26003

 
Case 2:20-cv-00698 Document1-1 Filed 10/21/20 Page 18 of 31 PagelID #: 22

 

SERVED PARTIES

 

Name: Westfield Insurance Company
Address: John Batchelder One Park Circle, Westfield Center OH 44251
Days to Answer: 30 Type of Service: Secretary of State - Certified - Including Copy Fee

 
Case 2:20-cv-00698 Document1-1 Filed 10/21/20 Page 19 of 31 PagelID #: 23

 

 

BORDAS

ATTOANEYS, PLLC

1358 National Road
Wheeling, WV 26003
£904-242-8410

£ 304-242-3936

106 Eest Main Street
St. Clairsville, OH 43950
1 740-695-8141

f 740-695-6999

526 7th Street
Moundaville, WV 26041
1 304-845-5600
304-845-5604

One Gateway Center
420 Ft. Duquesne Blvd.
Suite 1600

Pittsburgh, PA 15222

t 412-602-5000

f 442-709-6343

bordaslaw.com

 

     
 

At SE ot

IN THE CIRCUIT COURT OF BOONE COUNTY, WEST VIRGINIA

HARRY FRANK JAVINS, JR. and
ELAINE J. JAVINS, husband and wife,

 

Plaintiffs,
Vv. Civil Action No.
WESTFIELD INSURANCE COMPANY, Judge
Defendant.
COMPLAINT

NOW COME the Plaintiffs, Harry Frank Javins, Jr. and Elaine J. Javins, husband
and wife, who for their Complaint against Defendant, Westfield Insurance Company,
state as follows:

1. The Plaintiffs, Harry Frank Javins, Jr. and Elaine J. Javins (hereinafter
“Plaintiffs”), are husband and wife, and are residents of Boone County, West Virginia.

2. Plaintiffs owned a home located at 459 Second Street, Madison, Boone
County, West Virginia (hereinafter referred to as “The Home”),

3. The Defendant, Westfield Insurance Company (hereinafter “Westfietd’), is
an Ohio corporation licensed to conduct business in the State of West Virginia and
authorized to issue policies of insurance in the State of West Virginia.

4. On or about May 23, 2019, a fire occurred at The Home which resulted in
substantial physical damage to the home and the personal property owned by Plaintiffs.

5. Following the May 23, 2019 fire, Plaintiffs received a Notice of
Condemnation and Order to Vacate the Premises due to the substantial damage to The

Home and personal property on the premises.
Case 2:20-cv-00698 Document 1-1 Filed 10/21/20 Page 20 of 31 PagelID #: 24

Westfield.

Home and their personal property which resulted from the May 23, 2019 fire.

personal property.

addressed to Plaintiff Elaine J. Javins (hereinafter “Plaintiff-Wife”).

not be compensable under The Policy.

2

 

6. At the time of the May 23, 2019 fire, The Home and the Plaintiffs’ personal
property were insured through a Westfield policy bearing Policy No. HOP 2164093, with
effective dates of May 29, 2018 through May 29, 2019 (hereinafter “The Policy”). The

Policy is not attached to this Complaint inasmuch as it is already in the possession of

7, The Plaintiffs presented timely claims to Westfield for the damage to The

8. Westfield has Iilegitimately refused to pay the Plaintiffs all of the benefits

to which they are entitled under the Westfield Policy insuring The Home and their

9. On December 23, 2019, seven months after The Home and the Plaintiffs’
personal property were destroyed by fire, Westfield issued two letters to Plaintiffs, one

addressed to Plaintiff Harry Frank Javins, Jr. (hereinafter “Plaintiff-Husband”) and one

10. Inthe December 23, 2019 letter addressed to Plaintiff-Husband, Westfield
asserted that the fire had been caused by arson and that the arson had been committed
by Plaintiff-Husband, that Plaintiff-Husband intentionally concealed and/or
misrepresented material facts, engaged in fraudulent conduct, and/or made false

statements related to his claim and, therefore, the damages caused by the fire would

11. ‘In the December 23, 2019 letter addressed to Plaintiff-wife, Westfield
again asserted that the fire had been caused by arson committed by Plaintiff-Husband,

and informed Plaintiff-Wife that Westfield would only be issuing a check in the amount
Case 2:20-cv-00698 Document1-1 Filed 10/21/20 Page 21 of 31 PagelD #: 25

of $130,000.00, payable to Plaintiff-Wife and to the mortgagee, Premier Bank, for The
Home, which constituted Plaintiff-Wife’s one-half interest in the property covered at the
time of the loss.

12. In March of 2020, Plaintiffs submitted to Westfield a full inventory of all
personal property that was destroyed as a result of the May 23, 2019 fire.

13. On March 24, 2020, Westfield sent a letter to Plaintiff-Wife instructing her
to identify on the inventory form whether the items claimed were martial property, pre-
marital property or gifts which were solely Plaintiff-Wife’s property.

14. On April 13, 2020, Plaintiff-Wife wrote to Westfield informing Westfield
that the inventory form Plaintiffs were required to submit did not request Plaintiffs to
specify the type of property and that all destroyed property was martial property.

15. On May 26, 2020, Westfield sent another letter to Plaintiff-Wife stating
that in order for Westfield to evaluate Plaintiff-Wife’s personal property claim, Plaintiff-
Wife needed to provide invoices, receipts, owner manuals or other supporting
documents.

16. On June 13, 2020, Plaintiff-Wife, again, wrote to Westfield informing
Westfield that all the personal property at The Home was destroyed by the May 23,
2019 fire, and Plaintiffs subsequently had no invoices, photographs, and/or receipts of
the personal property destroyed.

17. _ By letter dated July 6, 2020, Westfield informed Plaintiff-Wife that it would
pay $61,872.07 for the destroyed martial personal property, which amount Westfield

indicated was one-half of the actual cash value of the destroyed personal property.

 
Case 2:20-cv-00698 Document1-1 Filed 10/21/20 Page 22 of 31 PagelD #: 26

interest in The Home or his personal property.

and protect their interests.

under The Policy.

policy benefits due and owing to Plaintiffs.
NTI- OF CO

paragraphs of their Complaint as if specifically set out herein.

and owing on this Policy were paid in full as of May 23, 2019.

for losses at The Home for the Plaintiffs’ personal property located at The Home.

4

 

18. Westfield did not make any additional offers to compensate Plaintiffs for
the full value of the damage to The Home or for Plaintiffs’ personal property that was

lost in the fire, and continued to refuse to make any offer to pay for Plaintiff-Husband’s

19. Asa result of Westfield’s illegitimate and unfounded accusations and its

refusal to pay Plaintiffs’ claim in full, Plaintiffs were forced to hire counsel to represent

20. On August 5, 2020, Plaintiffs, through counsel, informed Westfield that
Plaintiffs would release Westfield from all liability and Plaintiffs would not be charged

any attorney fee if Westfleid would simply pay all benefits due and owing to Plaintiffs

21. Westfield has yet to respond to Plaintiffs’ request that Westfield tender all

22. ‘The Plaintiffs reallege and Incorporate by reference each of the foregoing

23. At all relevant times, the Plaintiffs were insured through Westfield, under

a Westfield policy of Insurance bearing Policy No. HOP 2164093, and all premiums due

24. The Westfield Policy No. HOP 2164093 provided coverage to the Plaintiffs

25. ‘Plaintiffs presented a timely claim to Westfield, under Policy No. HOP

2164093 for the loss of The Home and for their personal property resulting from the
Case 2:20-cv-00698 Document1-1 Filed 10/21/20 Page 23 of 31 PagelD #: 27

May 23, 2019 fire, and Plaintiffs have complied with all of the requirements and
provisions included in Policy No. HOP 2164093.

26. Plaintiffs are entitled under Policy No. HOP 2164093 to recover additional
benefits due and owing for the loss of The Home and for the loss of their personal
property as a result of the May 23, 2019 fire.

27. Westfield has refused to pay the Plaintiffs the full measure of benefits due
and owing under Policy No. HOP 2164093 for Plaintiffs’ losses.

28. The failure to pay all benefits due and owing under Policy No. HOP
2164093 for Plaintiffs’ loss of The Home and their personal property constitutes a breach
of contract for which Westfield is liable, together with interest, costs and attorney fees.

COUNT II ~ BAD FAITH

29. The Plaintiffs reallege and incorporate by reference each of the foregoing
paragraphs of their Complaint as if specifically set out herein.

30. Implied in the policy of insurance issued by Westfield Policy No. HOP
2164093 was a covenant requiring Westfield to adjust, evaluate and negotiate the
Plaintiffs’ claims fairly and in good faith.

31. Westfield breached the implied covenant of good faith and fair dealing in
connection with its handling of Plaintiffs’ claims for the damage to The Home and
personal property resulting from the May 23, 2019 fire.

32. Westfield, by and through its agents, representatives, and/or employees,
failed to undertake reasonable efforts to investigate, negotiate and adjust the Plaintiffs’
claims for the damage to The Home and personal property resulting from the May 23,

2019 fire.

 
Case 2:20-cv-00698 Document1-1 Filed 10/21/20 Page 24 of 31 PagelID #: 28

from the May 23, 2019 fire.

entitled.

property resulting from the May 23, 2019 fire.

emotional distress.

faith and fair dealing inherent in Policy No. HOP 2164093.

malicious and/or conscious disregard for the rights of the Plaintiffs.

6

 

33. Westfield, by and through its agents, representatives, and/or employees,
failed to reasonably and timely pay the benefits due and owing to the Plaintiffs under

Policy No. HOP 2164093 for the damage to The Home and personal property resulting

34. Westfield illegitimately and unjustifiably accused Plaintiff-Husband of
arson in connection with the May 23, 2019 fire in an effort to intimidate the Plaintiffs

and discourage them from pursuing all insurance policy benefits to which they were

35. Asaresult of Westfield’s breach of the implied covenant of good faith and
fairing dealing, the Plaintiffs were forced to incur expenses and costs, including

attorneys’ fees, to pursue their claims for the damage to The Home and personal

36. As a further result of Westfield’s breach of the Implied covenant of good
faith and fair dealing, the Plaintiffs experienced inconvenience, aggravation, annoyance,

anxiety, humiliation, embarrassment, fear, worry, concern and/or other mental and

37. Westfield Intentionally and/or with a conscious disregard for the rights of

the insureds, falled to fulfill the obligations created by the Implied covenant of good

38. Westfield’s conduct in connection with its handling of the Plaintiffs’ claims
for the damage to The Home and their personal property resulting from the May 23,

2019 fire was illegitimate, intentional, without basis in law or fact and done with a
Case 2:20-cv-00698 Document1-1 Filed 10/21/20 Page 25 of 31 PagelD #: 29

engaging tn similar conduct in the future.

NT ITT — UNF M

paragraphs of their Complaint as if specifically set out herein.

Commissioner of the State of West Virginia.

violated W.Va. Code § 33-11-4(9) in at least the following particulars:

policies;

 

39. The acts and omissions of Westfield by and through its agents,
representatives, and/or employees, in the handling of the Plaintiffs’ claims for the
damage to The Home and their personal property resulting from the May 23, 2019 fire
were so outrageous that the Plaintiffs are entitled to recover punitive damages from

Westfield in order to punish it and to deter it, and other insurance companies, from

40. The Plaintiffs reallege and incorporate by reference each of the foregoing

41. The acts and omissions of Westfield, by and through Its agents,
representatives, and/or employees in the handling of the Plaintiffs’ claims for the
damage to The Home and their personal property resulting from the May 23, 2019 fire,

violate multiple provisions of Title 114, Series 14 of the Legislative Rules of Insurance

42. The acts and omissions of Westfield, by and through its agents,
representatives, and/or employees in the handling of the Plaintiffs’ claims for the

damage to The Home and their personal property resulting from the May 23, 2019 fire,

a. Failing to adopt and implement reasonable standards for the

prompt and proper investigation of claims arising under insurance
Case 2:20-cv-00698 Document 1-1 Filed 10/21/20 Page 26 of 31 PagelD #: 30

become clear;

policy;

investigation based upon all available information; and

denial of a claim or for the offer of a compromise settlement.

practice.

with conscious disregard of the Plaintiffs’ rights.

8

 

b. Not attempting in good faith to effectuate a prompt, fair and

equitable settlement of the Plaintiffs’ claims when liability had

Cc. Failing to acknowledge and act reasonably promptly upon

communications with respect to claims arising under the insurance

d. Refusing to pay claims without conducting a reasonable

e. Failing to promptly provide a reasonable explanation for the basis

in the insurance policy in relation to the facts or applicable law for

43. The acts and omissions of Westfield, by and through its agents,
representatives, and/or employees in the handling of the Plaintiffs’ claims for the
damage to The Home and their personal property resulting from the May 23, 2019 fire,

were committed and/or performed with such frequency as to indicate a general business

44. The acts and omissions of Westfield, by and through its agents,
representatives, and/or employees in the handling of the Plaintiffs’ claims for the
damage to The Home and their personal property resulting from the May 23, 2019 fire,

were intentional, willful and outrageous in character and were done in bad faith and/or

45. The acts and omissions of Westfield by and through its agents,

representatives, and/or employees in the handling of the Plaintiffs’ claims for the
Case 2:20-cv-00698 Document1-1 Filed 10/21/20 Page 27 of 31 PagelD #: 31

damage to The Home and their personal property resulting from the May 23, 2019 fire,
caused the Plaintiffs to sustain severe emotional distress, mental anguish,
inconvenience, annoyance, humiliation, embarrassment, aggravation, fear, worry,
concem, anxiety and other general damages, some of which are reasonably certain to
continue into the future.

46. The acts and omissions of Westfield, by and through its agents,
representatives, and/or employees in the handling of the Plaintiffs’ claims for the
damage to The Home and their personal property resulting from the May 23, 2019 fire,
caused the Plaintiffs to incur substantial costs, expenses, and attorney fees.

47. The acts and omissions of Westfield, by and through its agents,
representatives, and/or employees in the handling of the Plaintiffs’ claims for the
damage to The Home and their personal property resulting from the May 23, 2019 fire,
were so outrageous that the Plaintiffs are entitled to recover punitive damages from
Wesifield in order to punish it and deter it, and other insurance companies, from
engaging in similar conduct in the future.

WHEREFORE, Plaintiffs, Harry Frank Javins, Jr. and Elaine J. Javins, seek
judgment against the Defendant, Westfield Insurance Company, for all benefits due to
them pursuant to Policy No. HOP 2164093 and for compensatory and punitive damages
in an amount within the jurisdiction of this Court to be determined by a jury, pre-
judgment and post-judgment interest, attorney fees and costs expended in this action,
any other specific or general relief as may become apparent as this matter progresses,

and such other relief as this Court deems proper.

 
Case 2:20-cv-00698 Document1-1 Filed 10/21/20 Page 28 of 31 PagelD #: 32

A TRIAL BY JURY IS DEMANDED ON ALL ISSUES.

HARRY FRANK JAVINS, JR. and ELAINE J.
JAVINS, Husband and Wife, Plaintiffs

o» LI

SCOTT S. BLASS (#4628)
JUSTIN J. SELEP (#13771)
BORDAS & BORDAS, PLLC
1358 National Road
Wheeling, WV 26003
Telephone: (304) 242-8410
SBlass@bordaslaw.com
JSelep@bordaslaw.com

and

CHRISTOPHER HEAVENS (#5776)
HEAVENS LAW FIRM, PLLC

2438 Kanawha Boulevard, East
Charleston, WV 25337

Telephone: (304) 346-0464
Chris@heavenslaw.com
Co-Counsel for Plaintiffs

10

 
Case 2:20-cv-00698 Document1-1 Filed 10/21/20 Page 29 of 31 PagelD #: 33

* *

IN THE CIRCUIT COURT OF BOONE

enn,

 

 

 

CIVIL CASE INFORMATION STATEMENT
(Civil Cases Other than Domestic Relations)

I. CASE STYLE:

Plaintiff(s)

HARRY FRANK JAVINS and ELAINE JAVINS
155 Presidio Point

Cross Lanes, WV 25313-1591

vs. Days fo
Defendant(s) Answer
WESTFIELD INSURANCE COMPANY 30
Name

John Batchelder/One Park Circle

Street Address

Westfield Center, OH 44251
City, State, Zip Code

 

 

 

 

 

I. TYPE OF CASE:

[v!} General Civil
["] Mass Litigation [4s defined in T.C.R. 26.04(a)]

Case No.

 

Judge:

 

Type of Service
Secretary of State

(L} Adoption
{] Administrative Agency Appeal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[7] Asbestos ["] Civil Appeal from Magistrate Court
["] FELA Asbestos (] Miscellaneous Civil Petition
{_] other: [_] Mental Hygiene
[_} Habeas Corpus/Other Extraordinary Writ [] Guardianship
[_] Other: ["] Medical | Malpractice
Ii. JURY DEMAND: [vi Yes L] No No CASE WILL BE READY FOR TRIAL BY (Montl/Year): 09 / 2021
Iv. Do You OR ANY IF YES, PLEASE SPECIFY: :
OF YOUR CLIENTS Cl Wheelchair accessible hearing room and other facilites
OR WITNESSES [_] Reader or other auxiliary aid for the visually impaired
REOUIE FAP ECIAL {_] interpreter or other auxiliary aid for the deaf and hard of hearing
ACC 6 NM ODATIONS? C) Spokesperson or other auxiliary aid for the speech impaired
([] Foreign language interpreter-specify language:
CT] Yes vi No No (7] Other:
“Attomey Name: Scott 8. Blass (4628), Justin J. Selep (43771) Representing:
Firm: Bordas & Bordas, PLLC [V] Plaintiff (-) Defendant

 

Address: 1358 National Road, Wheeling, WV 26003

[-] Cross-Defendant [_] Cross-Complainant

 

Telephone: (304) 242-8410
Tl Proceeding Without an Attorney

 

["] 3rd-Party Plaintiff [] 3rd-Party Defendant

 

 

 

 

Originaland = 2
Dated:

copies of complaint enclosed/attached.
09 / 15 / 2020 Signature: Vda

SCA-C-100: Civil Case Information Statement (Other than Domestic Relations)

Revision Date: 12/2015
Case 2:20-cv-00698 Document 1-1 Filed 10/21/20 Page 30 of 31 PagelD #: 34

4

  

Mac Warner poche
Secretary of State Sul Ae Ty
Bidg. 1, Suite 157-K . -

1900 Kanawha Bivd.East .
Charleston, WV 25305-0770" SF! 95
Phone: 304-558-6000

Toll-free: 866-767-8683

ivwrce

Date: 09/21/2020
Invoice #: 534307

 

rr
Maw
Bill to: Reference #: 20-C-76
BOONE COUNTY CIRCUIT COURT Defendant name: WESTFIELD INSURANCE
Boone County Courthouse COMPANY
200 State Street County: BOONE

Madison, WV 25130-1189

Reference: 20-C-76

Invoice summary

Service Service # Qty _Unit Cost Subtotal Description
Service - US defendant 15 1 $20.00 —« $20.00 Filing fee for case #20-C-76
Remaining balance (pay this amount): $20.00 .

Payment methods

Payment is due at time of service.
Accepted payment methods are check, credit card, or Intergovernmental Transfer (IGT).

intergovernmental transfer
State agencies using IGT: please follow the WVOASIS allocation instructions below for each billed item:
Make sure to specify INVOICE ID #534307.

Service [ld OASIS Account # Invoice Id Amount
+ Fund { Dept | Unit [| Rev (Function
15 0155-1600-1003-5592-57 12 534307 $10.00

1612-1600-1003-6696-57 12 534307 ~ $10.00

 
Case 2:20-cv-00698 Document1-1 Filed 10/21/20 Page 31 of 31 PagelD #: 35

SUMMONS

 

 

IN THE CIRCUIT OF BOONE WEST VIRGINIA
Harry Frank Javins v. Westfield Insurance Company

Service Type: Secretary of State - Certified - Including Copy Fee

NOTICE TO: Westfield Insurance Company, John Batchelder, One Park Circle, Westfield Center, OH 44251

JHE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR
RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR
DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR
HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE OPPOSING PARTY'S ATTORNEY:

Scott Blass, 1358 National Rd, Wheeling, WV 26003

THE ANSWER MUST BE MAILED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO YOU OR A JUDGMENT
BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT.

 

 

 

 

SERVICE:
9/15/2020 3:25:38 PM /s/ Sue Zickefoose
Date Clerk
RETURN ON SERVICE:

("| Return receipt of certified mail received in this office on

 

(_] I certify that I personally delivered a copy of the Summons and Complaint to

 

 

L-J}Not Found in Bailiwick

 

 

Date Server's Signature
